Citation Nr: 0103382	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  96-17 003	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs
Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the left forearm, currently evaluated 
10 percent disabling.  

2.  Entitlement to an increased rating for residuals of a 
shell fragment wound of the right forearm, wrist, and hand, 
currently evaluated 10 percent disabling.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


INTRODUCTION

The appellant had active service from March 1951 to March 
1954, and from March 1955 to September 1955.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 1996 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), denying, in pertinent 
part, entitlement to a total rating based on unemployability.  
The RO, by rating decision entered in April 1996, denied, in 
pertinent part, entitlement to service connection for a left 
wrist disorder.  In addition, the RO awarded entitlement to 
special monthly compensation (SMC) based on loss of use of 
the right eye, having only light perception, effective from 
February 9, 1996.  In a notice of disagreement received in 
May 1996, the veteran took issue with the effective date for 
the award of SMC.  The veteran thereafter appealed all three 
issues.  

The Board entered a decision in July 1998 denying the issues 
of entitlement to service connection for a left wrist 
disorder and entitlement to an effective date prior to 
February 9, 1996 for the award of SMC based on loss of use of 
the right eye.  The issue of entitlement to a total rating 
for compensation purposes based on individual unemployability 
due to service connected disabilities (TDIU) was remanded for 
further procedural development which will be discussed in the 
decision which follows.  

On September 21, 1998, the veteran filed a Notice of Appeal 
as to the two issues on which the Board entered a final order 
in its July 1998 decision.  On March 2, 1999, the United 
States Court of Appeals for Veterans Claims (Court) granted 
the appellant's motion for extension of time until March 31, 
1999, to file a brief.  The appellant failed to file a brief.  
Thereafter, the appellant failed to show cause for failure to 
file a brief within the additional time allotted.  
Subsequently, by an order issued on May 6, 1999, the Court 
dismissed the case because of the appellant's failure to 
prosecute his appeal and to comply with Court rules.  

After reviewing the procedural background of this case, the 
Board finds that the evidence raises the two inferred 
increased rating issues which are listed on the title page of 
this decision.  These issues were directed to the RO for 
review at the time of the July 1998 remand of the TDIU issue, 
because the ratings assigned were inconsistent with pertinent 
regulations and because the proper evaluations of these shell 
fragment wound residuals were relevant to the TDIU issue.  
The Board notes that neither the veteran nor his 
representative sought to appeal a September 1998 decision of 
the RO confirming and continuing a 10 percent evaluation for 
residuals of a shell fragment wound of the left forearm, and 
a 10 percent evaluation for residuals of a shell fragment 
wound of the right forearm, wrist, and hand.  However, the 
Board still views these issues as inferred issues and will 
address them as part and parcel of this appeal.  


FINDINGS OF FACT

1.  Residuals of a shell fragment wound of the left forearm 
are productive of severe injury to Muscle Group VII on the 
left.  

2.  Residuals of a shell fragment wound of the right forearm, 
wrist, and hand are productive of severe injury of Muscle 
Group VII on the right.  

3.  The veteran's service-connected disabilities are visual 
acuity loss, right eye (previously evaluated as aphakia, 
right eye, vision corrected to 20/200), rated 30 percent 
disabling, muscle injury, left arm, with retained foreign 
bodies, rated 20 percent disabling, muscle injury, left 
forearm, with comminuted fracture of the ulna and retained 
foreign bodies, rated 10 percent disabling, muscle injury, 
right wrist and hand, with compound, comminuted fracture of 
the 5th metacarpal and retained foreign bodies, rated 10 
percent disabling, muscle injury, right thigh, with foreign 
bodies, rated 10 percent disabling, muscle injury, left 
thigh, with foreign bodies, rated 10 percent disabling, 
muscle injury, left leg, anterior middle third, rated 10 
percent disabling, post-traumatic stress disorder (PTSD), 
rated 10 percent disabling, scars, face, over the right eye 
and over the right side of the nose, noncompensably rated, 
and scars, left foot and right foot, noncompensably rated; 
the service-connected disabilities are 70 percent disabling, 
combined.  

4.  By virtue of this Board decision, the rating for the 
veteran's service-connected left forearm disorder is 
increased from 10 percent to 30 percent, and the rating for 
his service-connected disorder of the right forearm, wrist, 
and hand is increased from 10 percent to 40 percent, 
resulting in a combined rating of 90 percent for the service-
connected disabilities.  

5.  The veteran's multiple service-connected disabilities, 
when considered in conjunction with his educational 
background and work experience, are so extensive as to 
preclude substantially gainful employment.  


CONCLUSIONS OF LAW

1.  A rating of 30 percent for residuals of a shell fragment 
wound of the left forearm is warranted.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. §§ 4.72, effective prior to 
July 3, 1997 and 38 C.F.R. § 4.56(a), effective on and after 
July 3, 1997, and 38 C.F.R. § 4.73, Diagnostic Code 5307, 
effective prior to and on and after July 3, 1997.  


2.  A rating of 40 percent for residuals of a shell fragment 
wound of the right forearm, wrist, and hand is warranted.  38 
U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. §§ 4.72, 
effective prior to July 3, 1997 and 38 C.F.R. § 4.56(a), 
effective on and after July 3, 1997, and 38 C.F.R. § 4.73, 
Diagnostic Code 5307, effective prior to and on and after 
July 3, 1997.  

3.  The veteran is unemployable due to service-connected 
disabilities.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Background

Service medical records disclose that the veteran was injured 
in action in mid-February 1953.  He sustained multiple shell 
fragment wounds.  Penetrating missile wounds involved both 
feet, both thighs, the left forearm, right wrist, face, 
forehead and both eyes.  There was no major artery or nerve 
involvement.  The shell fragment wounds also resulted in a 
compound, comminuted fracture of the left ulna and right 
fourth metacarpal bone.  Additionally, a retained foreign 
body was found to be present in the right forearm, left ulna, 
and orbit of the right eye.  Wounds of the extremities were 
sutured, and secondary closure of the left arm and left leg 
was performed.  The veteran also underwent extracapsular 
extraction of the lens of the right eye.  In late March 1953, 
he was transferred to other medical facilities where he 
continued treatment for his right eye through July 1953, at 
which time he was returned to duty.  

A VA surgical examination was performed in May 1954.  The 
left shoulder revealed no evidence of atrophy, spasm, 
redness, tenderness, or swelling.  There was full range of 
motion, without crepitation.  There was a scar, 21/2 inches x 2 
inches, and a scar, 1 inch x 1/2 inch, over the lateral aspect 
of the left shoulder.  Also seen was a scar, 2 inches in 
length, over the medial aspect of the forearm in the lower 
third.  The scars were well-healed, nontender, nonadherent, 
without depression or loss of soft tissue.  The two scars on 
the lateral aspect of the shoulder exhibited keloid 
formation.  

The left lower extremity revealed a scar, 21/2 inches x 1 inch, 
over the anterior aspect of the thigh in the middle third, 
that was well-healed, nontender, nonadherent, with slight 
depression and slight loss of muscular substance.  There were 
two scars, 11/2 inches in length, over the anterior aspect of 
the lower third of the left thigh.  Also seen were three 
circular scars, 1/2 inch in diameter, over the medial thigh in 
the lower third.  There was a scar, 11/2 inches in length, over 
the medial aspect of the thigh in the lower third.  There 
were two scars, 11/2 inches in length, over the dorsal aspect 
of the left foot.  The scars were well-healed, nontender, 
nonaderent, without depression or loss of soft tissue.  

The right lower extremity revealed no evidence of atrophy or 
spasm, and there was a full range of motion.  There were five 
circular scars, 1/2 inch in diameter, over the medial and lower 
third of the anterior aspect of the thigh; these scars were 
well-healed, nontender, nonaderent, without depression or 
loss of soft tissue.  

The right hand revealed a scar, 1/2 inch in length, over the 
dorsal aspect of the metacarpophalangeal joint of the fifth 
digit.  There was a scar, 1 inch in length, and a scar, 1/2 
inch in length, over the lateral aspect of the forearm in the 
lower third.  Scars were well-healed, nontender, nonadherent, 
without depression or loss of soft tissue.  

The face revealed a scar, 1 inch in length, over the left 
supraorbital ridge, that was well-healed, nontender, 
nonaderent, without depression or loss of soft tissue.  There 
was a scar, 1/4 inch in length, over the right side of the 
nose, adjacent to the inner canthus of the eye; the scar was 
well-healed, nontender, nonaderent, without depression or 
loss of soft tissue.  There was heavy pigmentation of this 
scar, which was slightly disfiguring.  Inspection of the 
scalp provided no evidence of wounds.  

X-ray examination of the left shoulder, left femur, right 
femur, and left foot showed no evidence of fracture, 
dislocation, bone or joint injury.  The diagnoses were 
cicatrices of skin and muscle due to trauma of the 
extremities and face; generalized, retained metallic foreign 
bodies.  

Received in February 1996 was a claim for total rating for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (VA Form 21-8940).  The 
veteran stated that he had completed three years of high 
school and indicated that he had become too disabled to work 
in 1989.  

Added to the record were records from a non-VA medical 
provider reflecting the veteran's hospitalization from 
January 1996 to February 1996.  The diagnoses were 
osteomyelitis of the right great toe; diabetes mellitus with 
evidence of neuropathy and probable retinopathy; morbid 
obesity; and trigeminal heart rhythm.  

A VA visual examination was performed in April 1996.  It was 
found that the veteran's best corrected visual acuity in the 
right eye was light perception only.  

A VA orthopedic examination was performed in April 1996.  
Again noted were scars at the sites of penetrating shell 
fragment wounds.  Additionally, the examiner referred to 
scars, consistent with split-thickness skin grafts, over the 
medial and posterior lateral ankle, from burns sustained in 
the 1970's.  Inspection also disclosed that the veteran had 
full strength of the left deltoid, with no significant muscle 
loss.  Wrist range of motion was 50 degrees of dorsiflexion 
and 60 degrees of palmar flexion, with near full pronation 
and supination, as well as ulnar and radial deviation.  The 
veteran had 4+/5 quadriceps strength of the left thigh and 
intact sensation.  There was limited range of motion of the 
ankle from 3 degrees of dorsiflexion to 30 degrees of plantar 
flexion.  The ankle was otherwise stable.  X-ray examination 
showed degenerative changes of the left ankle, left wrist, 
and left shoulder.  The orthopedic examiner commented that 
radiographs showed a healed left ulna fracture.  

Added to the record in July 1996 was a disability 
determination rendered by the Social Security Administration 
(SSA) in July 1991.  It was found that the veteran had been 
disabled, according to SSA criteria, since January 1991.  
Medical records accompany the SSA disability determination.  
A March 1991 statement from the veteran's treating physician 
relates that the veteran was unable to work and was totally 
disabled.  According to the physician, the veteran, who was 
55 years old, suffered from diabetes and also had a history 
of cataracts.  Currently, the veteran was being treated for a 
burn of the left foot.  Surgery was performed in January 1991 
and involved debridement of the left foot and leg, with a 
split thickness skin graft to the left foot.  The physician 
pointed out that it was impossible to determine when the 
veteran could return to work because his recovery was a slow 
one complicated by his diabetes.  In a report dated in June 
1991, a physician recommended that the veteran be granted 
full disability status.  The diagnoses were severe 
degenerative arthritis of the knees, shoulders and hands; 
diabetes mellitus; obesity; and status post burn to left 
ankle.  In a vocational analysis completed in July 1991, it 
was reported that the veteran's customary past work had been 
as a warehouse foreman, from 1960 to 1991.  Other past 
relevant work was as a janitor, from 1983 to 1989, and as a 
salesman, from 1988 to 1989.  

A hearing was held before an RO hearing officer in February 
1997.  In testimony, the veteran related that he had worked 
for one company for about twenty-five years as a warehouse 
manager.  He expressed his belief that he would have been 
able to continue working, but for his service-connected 
visual loss.  

A VA psychiatric examination was performed in July 1997.  The 
veteran referred to injury during service from a mortar 
blast.  He indicated that was able to get out of the house 
and that he did his own cooking and shopping.  He noted that 
he had some friends with whom he spent time.  He gave a 
history of having worked as a janitor in a textile mill for 
over twenty years.  He had stopped working in 1990.  He 
denied seeing a mental health worker currently or having a 
history of psychiatric treatment.  On mental status 
examination, the veteran was oriented to time, person and 
place.  He did not appear depressed.  He denied unusual 
thinking such as hallucinations.  There was no evidence of 
delusions.  Insight was fair; judgment was good.  The 
diagnosis was PTSD.  The examiner stated that symptoms from 
PTSD were mild in severity.  

A VA orthopedic examination was performed in August 1998.  
The examiner stated that the claims file had been reviewed.  
The veteran reported a toothache-like pain involving the left 
forearm and wrist and right forearm and wrist.  He indicated 
that he had occasional left thigh pain and occasional right 
leg pain.  He noted that he was able to walk about two 
blocks.  He reported that he had been using a cane for about 
eight years because of right knee pain.  

Clinical inspection revealed that a wound scar of the left 
forearm, about 4 cm proximal to the styloid, was tender to 
palpation.  The scar did not appear to be hypertrophic.  
There was no limitation of function.  Grip strength was 5/5.  
He had full range of motion of the left wrist.  He had some 
discomfort with radial deviation which, he stated, was 
manifested by a pulling on the ulnar side of his arm, but 
otherwise, he did not have pain with ulnar-sided loading.  

Further, two wound scars were seen on clinical inspection of 
the right hand, just distal to the ulna around the proximal 
fourth metacarpal.  The wound scars did not exhibit 
hypertrophy.  They were tender to palpation.  There was no 
limitation of motion of joints of the right wrist and hand.  
Right upper extremity grip strength was 5/5.  Sensation was 
intact distally.  

Clinical inspection further disclosed multiple large wound 
scars along the anterior aspect of the left thigh.  There was 
5/5 motor power of the quadriceps and hamstrings.  No atrophy 
was noted.  The right thigh exhibited slight loss of 
strength, possibly 5-/5 of the knee extensors; otherwise, the 
veteran had no atrophy or decreased sensation.  He walked 
with a slightly antalgic gait on the left side.  

The impression was that the veteran had undergone significant 
injury at the time of the shrapnel wounds.  Currently, 
however, shrapnel wound residuals did not seem to limit his 
actual function or his ability to ambulate or to use 
assistive devices with his hands.  The examiner believed it 
unlikely that the veteran was experiencing arthritic-type 
change, post injury, since the veteran did not have hand pain 
with loading.  According to the examiner, the veteran might 
still have residual pain from foreign bodies.  However, based 
on clinical examination, there was no loss of motor strength 
or signs of atrophy in either leg.  The veteran's difficulty 
with right knee strength might be secondary to some 
degenerative changes which would be expected based on the 
veteran's large size.  

The veteran was hospitalized at a VA medical facility from 
July 1998 to August 1998.  He underwent amputation of the 
left great toe because of gangrene.  It was reported that he 
had undergone amputation of the right great toe three or four 
years before because of gangrene.  

VA outpatient records, dated from August 1998 to February 
1999, reflect postsurgical follow-up to evaluate the left 
great toe stump.  Additionally, a July 1999 treatment entry 
indicates that the veteran had failed to keep an appointment 
for evaluation of scrotal edema.  

A VA psychiatric examination was performed in September 1999.  
The veteran stated that he had begun to see mental health 
care practitioners at a Vet Center about five to six months 
before.  He indicated that the appointments related to 
sadness he felt over the death of his wife and mother, as 
well as to his reaction to experiences from the Korean 
conflict.  He noted that he had last worked at a bowling 
center where he would clean up.  He referred to having 
received VA disability compensation over a period of about 45 
years and suggested that he had he had stopped working 
because of physical limitations.  

When questioned about his relationships with others, the 
veteran indicated that he talked with his sister daily.  He 
reported a very close relationship with his children.  He 
noted that he used to have friends at the bowling alley, but 
indicated that he had to quit going there because he could no 
longer play after the amputation of his toe.  He stated that 
he sometimes played bingo or cards or watched sports on 
television, but added that his activities were limited 
because he had a difficult time getting around.  

On mental status examination, the veteran was alert, oriented 
and attentive.  Mood was euthymic.  Affect was generally 
appropriate to content.  Speech was of regular rate and 
rhythm.  There was no evidence of psychomotor agitation or 
retardation.  Thought process was logical and coherent, and 
thought content was devoid of auditory or visual 
hallucinations.  No evidence of delusional content was noted.  
Memory was fair for immediate, recent, and remote events.  He 
was able to concentrate well enough to repeat six digits and 
was able to interpret a proverb.  Insight into his current 
condition was limited.  The diagnosis was PTSD.  The examiner 
assigned a Global Assessment of Functioning (GAF) score of 
80.  It was the examiner's assessment that the veteran was 
exhibiting very mild symptoms of PTSD.  

Another VA Form 21-8940 was submitted by the veteran in 
September 1999.  He indicated that he was 65 years old, had 
lost toes on both feet due to diabetes, and had no balance 
when he walked.  

Received in November 1999 were reports of the veteran's 
treatment at a Vet Center from December 1998 to March 1999.  
He was receiving therapy for PTSD.  Goals and approaches of 
treatment were outlined.  The veteran referred to sleep 
problems.  It was reported that he had a very hard time 
speaking of his war experiences.  

II.  Analysis

A.  Increased Ratings

In its July 1998 remand, the Board indicated its concerns 
about the adequacy of evaluations assigned for the following 
disabilities:  residuals of a shell fragment wound of the 
left forearm and residuals of a shell fragment wound of the 
right forearm, wrist, and hand.  The Board's comments are 
restated below.  

A review of the record discloses that a shell fragment wound 
to the left forearm involved a compound comminuted fracture 
of the ulna, while a shell fragment wound to the right wrist 
involved a compound comminuted fracture of the fourth 
metacarpal.  When the veteran was examined by VA in May 1954, 
a scar from a missile wound was seen over the lower third of 
the left forearm.  Also seen was a scar over the right 
metacarpophalangeal joint of the fifth digit, as well as 
scars over the dorsal aspect of the hand and over the lateral 
aspect of the lower third of the right forearm.  These 
clinical findings indicate that a shrapnel injury was not 
localized to the right wrist; rather, it involved the forearm 
as well.  

Clearly, the record demonstrates both muscle and bony damage 
from shell fragment wounds to the left forearm and right 
wrist.  The RO has assigned a 10 percent rating for residuals 
of muscle injury of the left forearm and a 10 percent rating 
for residuals of muscle injury of the right wrist.  With 
respect to the muscle group involved, Muscle Group VII on the 
left and Muscle Group VII on the right, the ratings assigned 
reflect no more than moderate impairment.  It should be noted 
that governing criteria provide that a compound comminuted 
fracture with muscle damage from a missile establishes severe 
injury. 38 C.F.R. § 4.72 (1997).  

The Board must address a VA regulation which is made 
potentially applicable through the issues raised in the 
record. Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Here, the evidence of record raises a question about the 
propriety of the ratings assigned for residuals of a shell 
fragment wound to the left forearm, and for residuals of a 
shell fragment wound to the right wrist.  The Board's July 
1998 remand directed the RO to readjudicate the propriety of 
ratings assigned for residuals of a shell fragment wound to 
the left forearm, and for residuals of a shell fragment wound 
to the right wrist.  The shell fragment wound involving the 
right upper extremity is more properly characterized as 
involving the right forearm, wrist and hand.  This is 
essentially reflected in the RO characterization of the 
disorder as muscle injury of the right wrist and hand with 
compound, comminuted fracture of the fifth metacarpal with 
retained foreign bodies and the evaluation of the disorder by 
the RO under Diagnostic Code 5307, which is a forearm muscle.  

The RO scheduled a VA orthopedic examination after the case 
was returned from the Board on remand.  Thereafter, the RO 
entered a rating decision in September 1998.  That decision 
confirmed and continued the 10 percent rating assigned for 
residuals of a shell fragment wound of the left forearm and 
the 10 percent rating assigned for residuals of a shell 
fragment wound of the right forearm, wrist, and hand.  

After the RO's September 1998 processing of the claim, the 
following evaluations were in effect for the veteran's 
service-connected disabilities:  visual acuity loss, right 
eye (previously evaluated as aphakia, right eye, vision 
corrected to 20/200), 30 percent; muscle injury, left arm 
with retained foreign bodies, 20 percent; muscle injury, left 
forearm with comminuted fracture ulna and retained foreign 
bodies, 10 percent; muscle injury, right wrist and hand with 
compound, comminuted fracture of 5th metacarpal and retained 
foreign bodies, 10 percent; muscle injury, right thigh with 
foreign bodies, 10 percent; muscle injury, left thigh with 
foreign bodies, 10 percent; muscle injury, left leg, anterior 
middle third, 10 percent; PTSD, 10 percent; scars, face, 1 
inch over right eye and 1/4 inch right side of nose, zero 
percent; and scars, left foot and right foot, zero percent.  
A combined rating of 70 percent remained in effect for 
service-connected disabilities.  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991).  

As explained previously, governing criteria provide that a 
compound, comminuted fracture with muscle damage from a 
missile establishes severe injury.  38 C.F.R. § 4.72, 
effective prior to July 3, 1997; and 38 C.F.R. § 4.56 (a), on 
and after July 3, 1997.  Residuals of a shell fragment wound 
to the left forearm involve Muscle Group VII, while residuals 
of a shell fragment wound of the right forearm, wrist, and 
hand also involve Muscle Group VII.  

A 30 percent rating is warranted for severe injury to Muscle 
Group VII of the minor extremity; a 40 percent rating is 
warranted for severe injury to Muscle Group VII of the major 
extremity.  Function of Muscle Group VII:  Flexion of wrist 
and fingers.  Muscles arising from internal condyle of the 
humerus:  Flexors of the carpus and long flexors of fingers 
and thumb; pronator.  38 C.F.R. § 4.73, Diagnostic Code 5307.  
The diagnostic codes for evaluating damage to specific muscle 
groups remained essentially unchanged by certain amendments 
to the criteria for rating muscle injuries, which became 
effective on July 3, 1997.  

Here, the original injuries to the left forearm and to the 
right forearm involved penetrating wounds of muscle tissue, 
as well as compound, comminuted fractures of bony structures.  
The nature of the original injury establishes a severe grade 
of disability, by application of VA rating criteria.  The 
Board further notes that the intrinsic muscles of the hand 
are denoted as Muscle Group IX.  However, the Board does not 
find significant injury to Muscle Group IX in this case.  We 
concur with the RO that the primary injury was to Muscle 
Group VII on the right, with fracture of the metacarpal at 
wrist level or slightly below.  

Accordingly, the Board concludes that a 30 percent rating is 
warranted for residuals of a shell fragment wound of the left 
forearm, the minor extremity; and that a 40 percent rating is 
warranted for residuals of a shell fragment wound of the 
right forearm, wrist, and hand of the major extremity.  The 
Board's grant of an increased rating to 30 percent for the 
left forearm disorder and of an increased rating to 40 
percent for the right forearm, wrist, and hand disorder 
results in a combined rating of 90 percent for service-
connected disabilities.  

B.  TDIU

A total disability rating for compensation may be assigned, 
where the schedular rating is less than total, when it is 
found that the disabled person is unable to secure or follow 
a substantially gainful occupation as the result of service-
connected disabilities.  Service-connected disabilities must 
be sufficient to produce unemployability without regard to 
advancing age.  If there is only one disability, the 
disability shall be ratable at 60 percent or more, and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more. 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  

If the total rating is based on a disability or combination 
of disabilities for which the Schedule of Rating Disabilities 
provides an evaluation of less than 100 percent, it must be 
determined that service-connected disabilities are sufficient 
to produce unemployability without regard to advancing age or 
nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.19 
(2000).  

In turning to this appeal, the Board notes that service 
connection is effect for multiple disabilities which now have 
a combined rating of 90 percent.  A total rating based on 
unemployability may be granted if the evidence demonstrates 
that the veteran is, in fact, unable to work because of the 
impact of all of his service-connected disabilities.  

The veteran has light only perception of the right eye.  
Further, he has severe muscle injury involving the left 
forearm and severe muscle injury involving the right forearm.  
Additionally, he has moderately severe muscle injury 
involving the left upper arm, and moderate muscle injury 
involving the right thigh, left thigh, and left leg.  He has 
moderate PTSD; other service-connected disorders are 
noncompensable in degree.  

The Board has taken note of documents from SSA indicating 
that the veteran was granted disability benefits based on his 
nonservice-connected conditions.  However, taken as a whole, 
his service-connected conditions produce very severe 
impairment, exclusive of nonservice-connected conditions, and 
the service-connected disorders, in themselves, render the 
veteran unemployable.  Accordingly, a grant of a TDIU is 
warranted.  


ORDER

Entitlement to an increased rating for residuals of a shell 
fragment wound of the left forearm is granted, subject to 
governing criteria pertaining to the payment of monetary 
awards.  

Entitlement to an increased rating for residuals of a shell 
fragment wound of the right forearm, wrist, and hand is 
granted, subject to governing criteria pertaining to the 
payment of monetary awards.  

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities is 
granted.  



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

